ON APPLICATION FOR REHEARING
REYNOLDS, J.
Defendant applies for a rehearing and earnestly insists that under the decision in Rogers vs. Thermatomic Carbon Co., 157 La. 193, 102 South. 304, we should fix. a definite time, *466less than twelve months, during which plaintiff should receive compensation.
We thoroughly agree, with the authority cited, and when at the time of the trial it can definitely be determined under the evidence that the disability will end in less than twelve months, judgment should be rendered accordingly; but in this case, ■agreeably to the evidence, we are convinced that it is humanly impossible to tell, with any degree of certainty, when plaintiff will recover from his injury.
As held in our former opinion herein, in all cases where at the trial it is shown that an employee has been disabled by an injury received in the course of his employment and that the disability will continue for an indeterminate period of time, the proper judgment is for compensation during the period of disability not beyond the maximum period fixed by the statute.
It is therefore ordered that the the, application for a rehearing be refused.